         Case 1:20-cv-11217-FDS Document 56 Filed 05/04/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         ) No. 1:20-cv-11217-FDS
                                           )
REGENERON PHARMACEUTICALS, INC.,           )
                                           )
      Defendant.                           )
                                           )


            ASSENTED-TO MOTION TO CANCEL STATUS CONFERENCE

       The United States respectfully requests that the Court cancel the status conference

scheduled for May 5, 2021. The parties have conferred and believe that there are no issues that

currently require intervention from the Court.

       Defendant Regeneron assents to the relief sought.

Dated: May 4, 2021                           Respectfully submitted,


                                             NATHANIEL R. MENDELL
                                             Acting United States Attorney

                                             /s/ Evan D. Panich
                                             EVAN D. PANICH
                                             DAVID G. LAZARUS
                                             LINDSEY ROSS
                                             ABRAHAM R. GEORGE
                                             Assistant United States Attorneys
                                             1 Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                             (617) 748-3100
                                             evan.panich@usdoj.gov
                                             david.lazarus2@usdoj.gov
                                             lindsey.ross@usdoj.gov
                                             Abraham.George@usdoj.gov




                                                 1
